DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered. Claim 20 was amended, claims 21-23 were cancelled, and claims 38-40 were added in the response filed 12/15/2020.
 
Election/Restrictions
Newly submitted claims 38-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 38-40 merely recite the limitations of canceled claims 21-23, which lack unity of invention because even though the inventions of these groups require the technical feature of a lithium metal oxide powder having a core and a surface layer, the core having a layered crystal structure comprising elements Li, M and oxygen, wherein M has the formula M = (Niz(Ni1/2Mn1/2)yCox)1-kAk with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1, wherein A is at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%; wherein the surface layer 2O3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Paulsen et al. (US 2013/0175469, already cited by Applicant, and cited by the Written Opinion) and Rho et al. (US 2013/0122370, already cited by Applicant).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 20 and 24-37 are allowable. The restriction requirement between group I (claims 20, 24-30 and 37) and group III (claims 31-36), as set forth in the Office action mailed on 12/26/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/26/2018 is partially withdrawn. Claims 38-40, directed to a different lithium metal oxide powder remains withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 38-40 directed to an invention non-elected without traverse.  Accordingly, claims 38-40 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
For Claim 20, replace the claim status identifier of “Previously presented” with the correct claim status identifier of “Currently amended”.

Claims 38-40: CANCELED.

IN THE SPECIFICATION (ABSTRACT)
Place the Abstract on a separate sheet of paper to comply with 37 CFR 1.72(b) and MPEP 714(II)(B).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a lithium metal oxide powder comprising a core and a surface layer, the core having a layered crystal structure comprising the elements Li, M, and oxygen, wherein M has the formula (Niz(Ni1/2Mn1/2)yCox)1-kAk, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1, and 0<k≤0.1,wherein A is at least one and comprises Al, wherein the surface layer comprises a mixture of Ni, Co, Mn, LiF and Al2O3, wherein the surface layer has an Al content that increases on a gradient, and a F content that increases on a gradient; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Of note, the instant set of claims require Al doped within the core, and a layer having both LiF and Al2O3 wherein there is an Al content gradient and a F content gradient. Thus, in order for the gradient of both elements to be present and both increasing from the inner interface to the outer interface, the Al and F would have be applied to the layer at the same time. This is further supported by Applicant’s arguments filed 6/8/2020 from pages 9-10, 2O3 and the polymer at the same time, or by applying one before the other. 
Paulsen et al. (US 2014/0054495) discloses a cathode material for Li-ion batteries of the general formula Lia((Niz(Ni1/2Mn1/2)yCox)1-kAk)2-aO2, wherein x+y+z=1, 0.1≤x≤0.4, 0.36≤z≤0.50, A is a dopant, 0≤k≤0.1, and 0.95≤a≤1.05 (abstract). Thus, the amounts of x and z overlap with the claimed amounts of 0.15≤x≤0.30 and 0.10≤z≤0.55. Because Paulsen teaches 0.95≤a≤1.05, the amounts of Li can be 0.95-1.05 and the amount of M ((Niz(Ni1/2Mn1/2)yCox)1-k-) is in a range of 1.05-0.95. Thus the ratio of Li to M is between 0.95:1.05 and 1.05:0.95; therefore the ratio of Li to M is about 0.90≤Li:M≤1.11 (0.95/1.05 is about 0.90 and 1.05/0.95 is about 1.11). The dopant A can be Al and be doped up to 10 mol% (k=0.10) ([0025]), and thus has an overlapping range with the claimed core having Al content of 0.3-3 mol%. However, Paulsen does not explicitly disclose a surface layer comprising LiF and Al2O3, and thus does also not disclose an Al content gradient or F content gradient.
Paulsen et al. (US 2012/0261610, herein referred to as Paulsen ‘610) discloses a lithium transition metal oxide powder wherein the surface of the particle is coated with a LiF layer, where this layer consists of a reaction product of a fluorine-containing polymer and the primary particles surface (abstract). The lithium of the LiF originates from the primary particle surface (abstract). The reaction that occurs to make the LiF is heating [a heat treatment] ([0054]). Examples of the fluorine-containing polymer are either one of PVDF, PVDF-HFP or PTFE (abstract). Paulsen ‘610 teaches the LiF replaces the reactive surface base layer of the metal oxide powder, and thus reduces the base content to zero at the core’s surface, and improves safety ([0050]). Further, the heating/heat treatment step to create the LiF coated cathode 2O3 and having an Al content gradient therein.
Paulsen et al. (US 2013/0175469, herein referred to as Paulsen ‘469) teaches an aluminum dry-coated and heat treated cathode materials. The surface is coated with crystalline alumina (Al2O3) nano particles ([0014]). The aluminum may be coated into an amount of 10 mol% or 15 mol% per 1 mol mixed transition metal precursor ([0031]). The coating layer can be combined with a heat treatment ([0017]), and that at higher temperatures some of the Al diffuses into the core ([0051]). Because diffusion operates on a gradient, it can be said that Al is on a gradient with a core having less and the surface having more. The thickness of the coating is between 0.1 and 1.5 μm (100 to 1,500 nm) ([0044]). Paulsen ‘469 teaches that aluminum coating improves capacity, cycling stability ([0064]), and thermal stability ([0005]). However, Paulsen ‘469 does not also describe a surface layer also comprising LiF and having an F content gradient.
Kim et al. (US 2015/0104704) and Kim et al. (US 2015/0162598) discloses a lithium secondary battery wherein the cathode includes 1) a lithium cobalt-based oxide with a surface-coating of Al2O3, and 2) a lithium nickel-based composite oxide with a coating layer made by reacting a fluorine-containing polymer over the lithium nickel-based composite oxide (abstract). While Kim teaches the alumina improves high-voltage and high-temperature storage characteristics ([0030]) and the fluorine coating suppresses gas generation ([0025]), Kim does not teach or suggest a single lithium oxide where there a single coating layer having both Al2O3 
Park et al. (US 2015/0147655) teaches a lithium transition metal composite particle where a metal-doped layer is formed thereon, and then a LiF layer made from a fluoride-based polymer is formed over the result (abstract). In the manufacture, the lithium transition metal oxide particles including a metal-doped layer are obtained by mixing and sintering the precursors, and a metal oxide (Al2O3) at a temperature between 800-1000C ([0061]-[0062]). Afterwards, the particles including the metal-doped layer is mixed with the surface modifier (a fluoride-based polymer, including PVDF ([0053])) and is heat-treated in a temperature range of 300-500C ([0061], [0063]). Thus, while Park teaches a core of lithium transition metal composite with an outer shell having both Al and LiF, because the Al2O3 and PVDF are applied in two distinct steps, the last heat treating step would not produce the claimed gradient of Al and F from an inner interface to the outer interface of the surface layer as claimed.
In summary, the best combination of prior arts is Paulsen et al. (US 2014/0054495) in view of Park et al. (US 2015/0147655). Paulsen teaches the claimed active material, and Park teaches creating a metal-doped layer and then a layer of LiF on top of said metal-doped layer. However, because the Al2O3 and PVDF are applied in two distinct steps, the last heat treating step would not produce the claimed gradient of Al and F from an inner interface to the outer interface of the surface layer as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725